DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.

Previous Rejections
Applicant’s arguments, filed 11/16/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4 and 7-24 are rejected under 35 U.S.C. 103 as being unpatentable over Budijono et al (US 2015/0284660 A1).
Budijono taught a consumer product [0012] comprising a composition [abstract], said composition comprising a builder (e.g., reads on an adjunct material) [0116] and, a first and a second microcapsule, respectively, encapsulating a first and a second perfume oil (e.g., reads on a first and a second population of microcapsules) [abstract]. The first and second microcapsules were different [0085].
At least 75 %, 85 % or even 90 % of the microcapsules had a particle size range of from about 1 micron to about 100 microns (e.g., reads on a first and a second population of microcapsules, each population having a particle size from 2 microns to 80 microns, where the sizes of the first and second microcapsules are different) [0092]. The microcapsules comprised isopropyl myristate (e.g., reads on a partitioning modifier) at 0 % to 50 % [0085]. 
The amounts of the first and second perfume oils were different [claim 7]. Primarily, the first perfume oil was at less than 50 % by weight, and the second perfume oil was at more than 50 % by weight [0083]. The weight of the perfume oil could be as much as 100 % [0085].
Preferred uses of the microcapsules were in home care applications; in particular, all-purpose cleaners and fabric care applications [0083].
The prior art disclosed an adjunct material, 1st and 2nd microcapsules at 1-100 microns, each containing different amounts of a perfume oil, and a partitioning modifier (e.g., isopropyl myristate) [citations above]. Together these would provide a composition as claimed instantly. 

Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
The instant claim 1 recites a first and a second particle size, each at 2-80 microns, where the first and second sizes were different. The instant claim 1 further recites a weight ratio of from 2:3 to 3:2 of the partitioning modifier to the first perfume oil. The instant claim 1 further recites a weight ratio of greater than 0 to less than 2:3 of the partitioning modifier to the second perfume oil.
Budijono taught a first and a second microcapsule, each at 1-100 microns; isopropyl myristate (e.g., partitioning modifier) at 0 % to 50 %; the first perfume oil at less than 50 % by weight; the second perfume oil at more than 50 % by weight, where the weight of the perfume oil could be as much as 100 %.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 

The instant claim 4 recites that the weight ratio of the first population of microcapsules to the second population of microcapsules exceeds 1:1. 
Claim 4 is rendered prima facie obvious because Budijono taught [0085] the relative amounts of the two types of capsules in a particular formulation can vary from 1 to 99 % by weight of one type and 99 to 1 % of the other type. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 7 is rendered prima facie obvious because Budijono taught a single perfuming compound [claim 3, 0023-24].
Claims 8-9 are rendered prima facie obvious because Budjiono taught a free perfuming oil, different from the first and second perfume oils [see ¶s 132, 137 and 143].
Claim 11 is rendered prima facie obvious because Budjiono taught [0090] the shell comprising cross-linked melamine formaldehyde.
Claim 12 is rendered prima facie obvious over the teachings of Budjiono.
Claim 12 recites the shell material comprising a reaction product of a first and second substance with an emulsifier, where the first substance further comprises a reaction product of an amine with an acrylate, an acid and an initiator. These are product-by-process limitations. Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. 
Even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of 
Claim 13 is rendered prima facie obvious because Budjiono taught surfactants [0001] at more than 10 % [0018].
The instant claim 13 recites 0.01-30 % surfactant. Budjiono taught more than 10 % surfactant. A prima facie case of obviousness exists because of overlap, as discussed above.
Claims 14-15, 17-18 and 20 are rendered prima facie obvious because Budjiono taught fabric softening [0012], water [0102], EDTA (e.g., reads on chelants) [0116], deposition aids [0114] and polyvinyl alcohol [0098].
Claim 19 is rendered prima facie obvious because Budjiono taught a mixture of microcapsules provided as a composition (e.g., reads on a single unit dose) [abstract].
Claim 22 is rendered prima facie obvious because Budjiono taught different perfume oils [0017].

 
Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 4 and 7-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,085,008.
Although the claims at issue are not identical, they are not patentably distinct from each other because the species recited in the claims of the issued patent (methods for making compositions containing multiple populations of microcapsules) falls within the genus (compositions containing multiple populations of microcapsules) recited in the claims of the instant application, and thus read on the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612